Exhibit PENN WEST ANNOUNCES ITS RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2010 FOR IMMEDIATE RELEASE, August 5, 2010 PENN WEST ENERGY TRUST (TSX – PWT.UN; NYSE – PWE) is pleased to announce its results for the second quarter ended June 30, 2010 Operations · As we transition Penn West to an exploration and production company, we will focus our capital program on our large-scale resource plays including the Cardium trend in Alberta, the Colorado trend in Alberta and Saskatchewan, the Amaranth trend in Manitoba and the Northern Alberta Carbonates trend. · Year to date capital expenditures totalled $494 million of which $104 million was spent increasing our land positions in key resource plays. Exploration and development capital expenditures were $231 million in the second quarter of 2010 compared to $140 million in the second quarter of 2009. We now anticipate full year capital spending will be at the upper end of our guidance range of $700-$850 million. · Second quarter production averaged 163,700 (1) boe per day and was weighted 59 percent to oil and 41 percent to natural gas. Although wet weather hindered our drilling and completions operations, we maintained production at rates comparable to the first quarter. · Production for the first six months of 2010 averaged 164,141 boe per day after the effect of asset dispositions. We are maintaining our full year production guidance of between 164,000 and 172,000 boe per day after the effect of the Peace River Oil Partnership transaction. We expect production to increase in the second half of this year from our delayed second quarter completions and our planned second half 2010 drilling program. Financial Results · Penn West’s net debt (2) was reduced by approximately $750 million (3) during the first half of 2010 primarily from the proceeds received from asset dispositions, proceeds from the equity issue and the Peace River Oil Partnership transaction. · Funds flow (2) of $269 million in the second quarter of 2010 was 22 percent lower than the $344 million realized in the first quarter of 2010 and 37 percent lower than the $430 million realized in the second quarter of 2009. The decline from the first quarter of 2010 was primarily due to lower commodity prices. Basic funds flow was $0.62 per unit (2) in the second quarter of 2010 compared to $0.81 per unit in the first quarter of 2010 and $1.05 per unit in the second quarter of 2009. · Net income of $195 million ($0.45 per unit-basic) in the second quarter of 2010 was much stronger compared to net income of $77 million ($0.18 per unit-basic) in the first quarter of 2010 and was a reversal of the net loss of $41 million ($0.10 per unit-basic) in the second quarter of 2009. · The netback (2) of $23.52 per boe in the second quarter of 2010 was 17 percent lower than the first quarter of 2010 and eight percent lower than the second quarter of 2009. The decrease from the first quarter was primarily due to a decline in commodity prices. · During the second quarter of 2010, Penn West paid distributions of $192 million ($0.45 per trust unit) to our unitholders. Since converting to an income trust in May 2005, Penn West has paid, to date, a total of $4.9 billion in distributions ($17.12 per trust unit). (1) Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. (2) The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights – Netback per boe” and “Non-GAAP Measures Advisory” sections below. (3) Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management), per the Consolidated Balance Sheets. 2010 SECOND QUARTER RELEASE 1 Peace River Oil Partnership · As previously announced, effective June 1, 2010, Penn West formed a joint venture partnership (the “Peace River Oil Partnership”) to develop oil resources in the Peace River area of Northern Alberta. Penn West contributed assets valued at $1.8 billion for a 55 percent interest in the partnership and also received approximately $817 million including $312 million cash paid directly to Penn West upon closing and a $505 million commitment from our partner to fund Penn West’s share of future capital and operating expenses. In addition, Penn West closed a private placement issuing approximately 23.5 million trust units for gross proceeds of $435 million ($424 million net). Financing · On April 30, 2010, the Company completed the renewal of its unsecured, revolving syndicated bank facility. Terms of the syndicate agreement include a three-year term and an aggregate borrowing limit of $2.25 billion. The facility is extendible and expires on April 30, 2013. · Penn West has approximately 34 percent of its remaining 2010 crude oil production hedged between US$60.11 per barrel and US$75.72 per barrel and approximately 17 percent of its remaining 2010 natural gas production hedged between $6.19 per mcf and $8.37 per mcf. Additionally, Penn West has approximately 25 percent of its 2011 crude oil production hedged between US$81.00 per barrel and US$92.70 per barrel. Business Environment · Crude oil prices averaged WTI US$77.99 per barrel in the second quarter of 2010 compared to WTI US$78.79 per barrel in the first quarter of 2010 and WTI US$59.62 per barrel for the second quarter of 2009. · The AECO Monthly Index averaged $3.86 per mcf in the second quarter of 2010 compared to $5.35 per mcf in the first quarter of 2010 and $3.66 per mcf for the second quarter of 2009. Alberta
